Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (‘674) when taken in view of the PG-Publication to Hartog et al (‘629).
Weis discloses a telemetering method and system that includes a plurality of sensors (132, 134, 136, 138), each including an acoustic sensor (36) and electronics (34) for digitizing an output of the acoustic sensor, a fiber (20) further including a plurality of Fiber Bragg Gratings (FBGs 38) along its length, the plurality of FBGs operatively coupled to a corresponding sensor of the plurality of sensors, and a plurality of piezoelectric actuators (28) associated with a corresponding FBG of the plurality of FBGs for straining the corresponding FBG according to a digitized output of the electronics of the sensor operatively coupled to the FBG. 
The differences between claims 1 and 14 and Weis is the claims include (a) that the electronics for digitizing the output of the acoustic sensor includes a master clock, 
Hartog et al teaches a fiber optic based sensing system embodiment (see Fig. 25) that includes electronics for digitizing the output of the acoustic sensor includes a master clock (164), and a wavelength interrogator (102, 500) coupled to an end of a fiber for sending a plurality of wavelengths into the fiber and receiving reflected wavelengths from the plurality of FBGs in accordance with the master clock.
In view of Hartog et al (see paragraphs 0146-0147), it would have been obvious to one of ordinary skill in the art to include a master clock that is coupled to the electronics and wavelength interrogator so as to achieve a very precise measurement of strain or pressure (i.e, acoustic sensors).  Claims 1 and 14 are so rejected.
Per claims 2, 6 and 16, see Hartog et al.
Per claims 3, 4, 5, 7, 8, 10, 15, 17, 18, 19 and 20, see Weis.

4.	Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weis (‘674) when taken in view of the PG-Publication to Hartog et al (‘629), as applied to claim 1 above, and further in view of the PG-Publications to Goldner et al (‘504) or Pearce et al (744) or Ronnekleiv et al (‘319).
Per claims 9 and 11-13, Pearce et al, Ronnekleiv et al and Goldner et al each teaches that it is known to use undersea acoustic sensing systems such that it would have been obvious to one of ordinary skill in the art to use the modified and enhanced Weis system in an undersea environment.
Claim Objections
5.	Claim 11 is objected to because of the following informalities:  On line 5, there appears to be a word or phrase missing between “line” and “a sensor array”.  Appropriate correction is required.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl